Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-7-2005

In Re: Jerome Reed
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3301




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"In Re: Jerome Reed " (2005). 2005 Decisions. Paper 564.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/564


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HPS-119     (July 2005)                                          NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO. 05-3301
                                   ________________

                              IN RE: JEROME B. REED,

                                                Petitioner

                      ____________________________________

                      On a Petition for Writ of Mandamus from the
                 United States District Court for the District of Delaware
                   (Related to D. Del. Civ. No. 1:04-cv-00326-GMS)
                     _____________________________________

                      Submitted Under Rule 21, Fed. R. App. P.
                                    July 29, 2005
       Before: CHIEF JUDGE SCIRICA, WEIS and GARTH, CIRCUIT JUDGES
                             (Filed: September 7, 2005)


                               _______________________

                                       OPINION
                               _______________________

PER CURIAM

       Pro se petitioner Jerome Reed seeks a writ of mandamus to compel the United

States District Court for the District of Delaware to reach an immediate decision on his

petition for a writ of habeas corpus. Reed has also filed a motion for the appointment of

counsel and a motion to amend his mandamus petition with additional case law in support

of his underlying claim.
       Reed filed his petition for a writ of habeas corpus on May 21, 2004. The State

filed its Answer in September of 2004, and Reed replied in October. On August 29,

2005, after Reed had filed the instant petition, the District Court issued a lengthy opinion

denying Reed’s request for habeas corpus relief. Because Reed has now received the

relief he sought in filing his mandamus petition – a ruling on his habeas corpus petition –

we will deny his mandamus petition and accompanying motions as moot.




                                           2